DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,8,9,12,15,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEONG et al. (US 20170280957).
JEONG et al. disclose an agitator for a vacuum cleaner (drum brush 140, fig.3) comprising a body (drum core 141, fig.5); and at least one deformable flap extending from the body 141 (rubber blades 143, fig.3 and 5), the deformable flap includes at least one taper (see fig.5 showing rubber blades 143 having tapered outer edges), the at least one taper causing a cleaning edge of the deformable flap to approach the body (see fig.5 showing the cleaning edge of the rubber blade 143 as the outer edge of rubber blade 143 in fig.5 in which the outer edge has a distance from drum core 141 at one end of the rubber blade 143 that decreases towards the opposite end of rubber blade 143, causing the cleaning edge to approach drum core 141). Claim 1
The agitator 143 of claim 1 further discloses the at least one taper extends in an end region of the at least one deformable flap (see fig.5). Claim 2
JEONG et al. disclose the at least one deformable flap 143 includes a plurality of deformable flaps (shown in fig.5), each deformable flap 143 extending helically around the body 141, and, wherein, a length of each deformable flap 143 measures less than a length of the body 141 (shown in figs. 3 and 5). Claim 8
Further, each deformable flap extends from an end region of the body to a central region of the body (shown in figs.3 and 5). Claim 9
JEONG et al. disclose a vacuum cleaner (para. 0030) comprising: an agitator chamber 160 including one or more ribs; and an agitator (drum brush 140, fig.3) disposed within the agitator chamber 160 such that at least a portion of the agitator 140  engages the one or more ribs 162 (fig.12), the agitator (drum brush 140; fig.3) including: a body (drum core 141, fig.5); and at least one deformable flap extending from the body (rubber blades 143, figs. 3 and 5), the deformable flap 143 includes at least one taper (shown in fig.5), the at least one taper causing a cleaning edge of the deformable flap to approach the body (shown in figs.3 and 5). Claim 12
JEONG et al. also disclose one or more ribs 162 extend from an agitator cover (see fig.12 showing ribs 162 extending perpendicularly from a front cover portion of base brush 160). Claim 15
JEONG et al. disclose the body includes a taper that extends towards a central region of the body (see fig.5 showing drum core 141 having a taper that extends towards a central region of drum core 141 at a centrally located foreign substance collecting groove 142; the plurality of foreign substance collecting grooves 142 may have inclined surfaces 142 which are formed to be gradually narrowed from the outer sides thereof to the inner sides thereof, para. [0045]. Claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al., as applied to claim 1, and further in view of Iles et al. (US20130086769).
JEONG e al. is silent as to the features of claim 5. Lies et al. disclose an agitator 60 having pile 66 attached to body 64 similar to rug or cloth (para. 0019; 0052). Accordingly, it would have been obvious to one skilled in the art to modify the agitator in JEONG et al. with the agitator in Ilies et al. since selecting a known material on the basis of its suitability for an intended use requires only ordinary skill in the art. The motivation would have been to provide an agitator in continuous contact with the cleaned surface across the length of the cleaner. Claim 5
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al., as applied to claim 1, and further in view of ERIKSSON.
JEONG et al. does not disclose at least one bristle strip extending parallel to a corresponding deformable flap. ERIKSSON teach an agitator comprising at least one bristle strip 106 (fig.1), the at least one bristle strip extending substantially parallel to a corresponding friction surface 112 (fig.1) that protrudes from an agitator body (para. 0025, fig.1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the agitator of JEONG et al. to include a bristle strip, as taught in ERIKSSON, for the purpose of providing the agitator with further means for loosening debris from the surface. Claim 10
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al., as applied to claim 12, and further in view of ERIKSSON.
JEONG et al. does not disclose at least one bristle strip extending parallel to a corresponding deformable flap. ERIKSSON teach an agitator comprising at least one bristle strip 106 (fig.1), the at least one bristle strip extending substantially parallel to a corresponding friction surface 112 (fig.1) that protrudes from an agitator body (para. 0025, fig.1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the agitator of JEONG et al. to include a bristle strip, as taught in ERIKSSON, for the purpose of providing the agitator with further means for loosening debris from the surface. Claim 12

Allowable Subject Matter
Claims 3,4,6,7,11,13,14,16,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9,295,362 is generally related to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723